Supreme Court of Kentucky
                                2018-SC-0466-MR



DAWAN Q. MULAZIM                                                    APPELLANT


               ON APPEAL FROM FAYETTE CIRCUIT COURT
V.             HONORABLE PAMELA R. GOODWINE, JUDGE
                        NO. 15-CR-00592-003


COMMONWEALTH OF KENTUCKY                                             APPELLEE



      ORDER DENYING PETITION FOR MODIFICATION/EXTENSION


     The Petition for Modification/Extension, filed by the Appellant, of the

Opinion of the Court, rendered April 30, 2020, is DENIED.

     All sitting. All concur.

     ENTERED: February 18, 2021.



                                      _______________________________________
                                      CHIEF JUSTICE